DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on December 3rd 2021 and March 16th 2022 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the references cited therein are considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Borek et al. (US 2019/0357934; “Borek”) in view of Holsten et al. (US 2012/0125972; “Holsten”).
Regarding claim 1, Borek discloses a circular stapling instrument (para. [0051]; Figs. 8A-8J) comprising:
a shell assembly (813); and
a seal assembly (819a, 819b) supported on the tubular body (Figs. 8A-8J), the seal assembly (819a, 819b) including an inflatable member disposed on the shell assembly (813), wherein the inflatable member includes a first diameter (Fig. 8B) when in a deflated condition and a second diameter (Fig. 8D) when in an inflated condition, the second diameter being larger than the first diameter (Figs. 8B, 8D).
Borek fails to disclose an adapter assembly including a tubular body having a distal portion; a shell assembly disposed on the distal portion of the tubular body.
However, Holsten teaches an adapter assembly (Fig. 1) including a tubular body (104) having a distal portion (Fig. 1); a shell assembly (106) disposed on the distal portion of the tubular body (104; Fig. 1).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the instrument of Borek by having provided the adapter and tubular body, as taught by Holsten, in order to provide a guiding mechanism for said instrument to enter the lumen.
Borek in view of Holsten fails to disclose the seal assembly including an inflatable member disposed proximal of the shell assembly.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the seal assembly proximal the shell assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 8, Borek discloses wherein the inflatable member is substantially annular (Figs. 8A-8J).
Regarding claim 9, Borek discloses wherein the inflatable member is an inflatable cuff (Figs. 8A-8J).
Regarding claim 10, Borek discloses wherein the inflatable member is an inflatable sleeve (Figs. 8A-8J).
5.	Claim(s) 2, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Borek et al. (US 2019/0357934; “Borek”) in view of Holsten et al. (US 2012/0125972; “Holsten”) as applied to claim 1 above, and in further view of Abdelwahed et al. (US 2019/0175888; “Abdelwahed”).

Regarding claim 2, Borek in view of Holsten disclose the circular stapling instrument 
Borek in view of Holsten fail to disclose the circular stapling instrument further includes an irrigation assembly, the irrigation assembly including a flexible tube.
However, Abdelwahed teaches an irrigation assembly (16, 50, 60), the irrigation assembly (16, 50, 60) including a flexible tube (60; Fig. 1).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the instrument of Borek in view of Holsten by having provided the irrigation assembly, as taught by Abdelwahed, in order to flush out blood, etc. from the lumen (para. [0046]).
Regarding claim 3, Borek in view of Holsten disclose the inflatable member.
Borek in view of Holsten fails to disclose the inflatable member is received about the flexible tube of the irrigation assembly.
	However, Abdelwahed teaches an inflatable member (44) is received about the flexible tube (60) of the irrigation assembly (16, 50, 60; Fig. 1D).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the inflatable member of Borek in view of Holsten by having provided the flexible tube of the irrigation assembly, as taught by Abdelwahed, in order to flush out blood, etc. from the lumen after the dilation process (para. [0046]).
Regarding claim 7, Borek in view of Holsten discloses the seal assembly (819a, 819b).
Borek in view of Holsten fails to disclose wherein the seal assembly further includes an inflation tube for providing fluid to the inflatable member.
However, Abdelwahed teaches an inflation tube (14) for providing fluid to the inflatable member (44; para. [0042]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the seal assembly of Borek in view of Holsten by having provided the inflation tube, as taught by Abdelwahed, in order to communicate fluid to the seal assembly (para. [0042]).
Allowable Subject Matter
6.	Claim 11 is allowed.
Regarding claim 11, the most relevant prior art is Borek et al. (US 2019/0357934; “Borek”).
Borek discloses all of the claimed subject matter except for a method of sealing a tubular body organ to perform a leak test. 
7.	Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the most relevant prior art is Borek et al. (US 2019/0357934; “Borek”).
Borek discloses the inflatable member (Figs. 8A-8J).
Borek fails to discloses wherein the inflatable member is slidably disposed about the tubular body of the adapter assembly when in the deflated condition.
Regarding claim 5, the most relevant prior art is Borek et al. (US 2019/0357934; “Borek”).
Borek discloses the shell assembly includes a cross-section having a third diameter.
Borek fails to disclose the third diameter being greater than the first diameter.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926-4458. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/         Primary Examiner, Art Unit 3731